Order, Supreme Court, Bronx County (Anne Targum, J.), entered April 19, 2001, which, inter alia, granted defendant’s motion to vacate a default judgment entered against it, unanimously affirmed, without costs.
The motion court properly vacated the default judgment against defendant insurer upon defendant’s showing of a reasonable excuse for its default and a meritorious defense to plaintiffs claim that the liability for which plaintiff seeks reimbursement is covered under the policy issued to it by defendant (see Karacostas v Trinity Place Co., 294 AD2d 250). Concur — Nardelli, J.P., Mazzarelli, Sullivan, Ellerin and Rubin, JJ.